DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 and 11/24/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz et al. (US 20130106777 A1, hereinafter Yilmaz).

Regarding Claim 1, Yilmaz teaches an electronic device (see Fig. 4, device 52 and para. [0033]) comprising: 
a touch screen display (see Fig. 4 and para. [0033]. Device 52 may have a display (not shown) and a touch sensor with a touch-sensitive area 54. Device 52 display may be a liquid crystal display (LCD), a LED display, a LED-backlight LCD, or other suitable display and may be visible though a cover panel and substrate (and the drive and sense electrodes of the touch sensor disposed on it) of device 52); 
a touch sensor associated with the touch screen display (see Fig. 1, touch sensor 10, para. [0011], and para. [0033]. Device 52 may have a display (not shown) and a touch sensor with a touch-sensitive area 54), wherein the touch sensor is to detect a capacitive coupling between an input pen and the touch screen display (see Fig. 4, para. [0016]-[0017], para. [0033] and para. [0035]. When an object touches or comes within proximity of the capacitive node, a change in capacitance may occur at the capacitive node and touch-sensor controller 12 may measure the change in capacitance. By measuring changes in capacitance throughout the array, touch-sensor controller 12 may determine the position of the touch or proximity within the touch-sensitive area(s) of touch sensor 10. When active stylus 20 is brought in contact with or in the proximity of touch-sensitive area 54 of device 52, signals generated by active stylus 20 may influence capacitive nodes of touch-sensitive area of device 52 or vice versa); and 
a controller coupled to the touch sensor (see Fig. 1, controller 12 couple to touch sensor 10 through connection 18, para. [0011] and para. [0023]), wherein the controller is to: 
detect a hover operational mode of the input pen when the capacitive coupling is in a first threshold range (see Figs. 5A-5B, para. [0037]-[0041]. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). The hover distance may be determined using touch sensor 10. The change in mutual capacitance of each capacitive node in the array on touch sensor 10 may be measured to determine stylus location, as the mutual capacitance measured at each capacitive node will vary with stylus position in the x-, y-, and z- (hover) directions with respect to device 52. By examining the pattern of changes in measured mutual capacitance values for the capacitive nodes in the array on touch sensor 10 (either for the array as a whole or, in certain embodiments, within subgroups of capacitive nodes in the array), the hover distance of active stylus 20 may be determined. When the change in mutual capacitance for the array of capacitive nodes on touch sensor 10 is relatively small (an amount which may vary between different products), then active stylus 20 may be calculated to be farther in the z-direction (have a larger hover distance) to device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52) and 
detect a touch operational mode of the input pen when the capacitive coupling is in a second threshold range, wherein the second threshold range is greater than the first threshold range (see para. [0038]-[0041].The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. One or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52).

Regarding Claim 5, Yilmaz teaches the electronic device of claim 1.
Yilmaz further teaches wherein the first threshold range and the second threshold range are set based on a distance between a tip of the input pen and the touch screen display (see Figs. 5A-5B and para. [0040]-[0041]. By analyzing the number of capacitive nodes in the array on touch sensor 10 that experienced a measured change in mutual capacitance, as well as the degree of change of mutual capacitance, it may be possible to determine if a stylus (whether active or passive) or finger is in proximity to device 52, and if so, whether it is hovering or touching device 52. In particular embodiments, one or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52).

Regarding Claim 6, Yilmaz teaches an electronic device (see Fig. 4, device 52 and para. [0033]) comprising: 
an input pen (see Figs. 2-4, stylus 20 and para. [0024]); and 
a main body detachably connected to the input pen (see Fig. 4-5B, device 52 and stylus 20 , para. [0028] and para. [0034]. Device 52 electronics may include circuitry or other electronics for wireless communication. One or more components of active stylus 20 may be configured to communicate data between active stylus 20 and the device. For example, active stylus 20 may include one or more tips 26 or nibs. Tip 26 may include one or more electrodes configured to communicate data between active stylus 20 and one or more devices or other active styluses. Active stylus 20 may include one or more ports 28 located at any suitable location on outer body 22 of active stylus 20. Port 28 may be configured to transfer signals or information between active stylus 20 and one or more devices or power sources. Port 28 may transfer signals or information by any suitable technology, such as, for example, by universal serial bus (USB) or Ethernet connections. Port 28 may transmit or receive signals wirelessly, for example using BlueTooth or wireless fidelity (WiFi) technologies), wherein the main body comprises: 
a touch screen display (see Fig. 4 and para. [0033]. Device 52 may have a display (not shown) and a touch sensor with a touch-sensitive area 54. Device 52 display may be a liquid crystal display (LCD), a LED display, a LED-backlight LCD, or other suitable display and may be visible though a cover panel and substrate (and the drive and sense electrodes of the touch sensor disposed on it) of device 52) including a touch sensor (see Fig. 1, touch sensor 10, para. [0011], and para. [0033]. Device 52 may have a display (not shown) and a touch sensor with a touch-sensitive area 54) to detect a capacitive coupling between the input pen and the touch screen display (see Fig. 4, para. [0016]-[0017], para. [0033] and para. [0035]. When an object touches or comes within proximity of the capacitive node, a change in capacitance may occur at the capacitive node and touch-sensor controller 12 may measure the change in capacitance. By measuring changes in capacitance throughout the array, touch-sensor controller 12 may determine the position of the touch or proximity within the touch-sensitive area(s) of touch sensor 10. When active stylus 20 is brought in contact with or in the proximity of touch-sensitive area 54 of device 52, signals generated by active stylus 20 may influence capacitive nodes of touch-sensitive area of device 52 or vice versa); 
memory (see para. [0021].Touch-sensor controller 12 may include a processor unit, a drive unit, a sense unit, and a storage unit. The storage unit may store programming for execution by the processor unit, including programming for controlling the drive unit to supply drive signals to the drive electrodes, programming for processing measurement signals from the sense unit, and other suitable programming, where appropriate) to store a first threshold and a second threshold, the second threshold being greater than the first threshold (see Figs. 5A-5B, para. [0038]-[0041]. The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. When the change in mutual capacitance for the array of capacitive nodes on touch sensor 10 is relatively small, then active stylus 20 may be calculated to be farther in the z-direction (have a larger hover distance) to device 52. By examining the pattern of changes in measured mutual capacitance values for the capacitive nodes in the array on touch sensor 10 the hover distance of active stylus 20 may be determined. By analyzing the number of capacitive nodes in the array on touch sensor 10 that experienced a measured change in mutual capacitance, as well as the degree of change of mutual capacitance, it may be possible to determine if a stylus (whether active or passive) or finger is in proximity to device 52, and if so, whether it is hovering or touching device 52. In particular embodiments, one or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. Pre-determined thresholds (e.g., set during a tuning or testing period) may be used to determine whether a stylus or finger is present, whether it is hovering above device 52, or whether it is touching device 52. First threshold corresponds to hovering mode, wherein the capacitance is relatively small when the stylus is farther from the touch screen. The second threshold corresponds to touch mode, wherein the capacitance is larger when the stylus is closer to the touch screen); and 
a controller coupled to the touch sensor (see Fig. 1, controller 12 couple to touch sensor 10 through connection 18, para. [0011] and para. [0023]) and the memory (see para. [0021]. The storage unit), wherein the controller is to: 
detect a hover operational mode of the input pen when the capacitive coupling is at or above the first threshold (see Fig. 5A-5B, para. [0037]-[0041] . In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). The hover distance may be determined using touch sensor 10. The change in mutual capacitance of each capacitive node in the array on touch sensor 10 may be measured to determine stylus location, as the mutual capacitance measured at each capacitive node will vary with stylus position in the x-, y-, and z- (hover) directions with respect to device 52. By examining the pattern of changes in measured mutual capacitance values for the capacitive nodes in the array on touch sensor 10 (either for the array as a whole or, in certain embodiments, within subgroups of capacitive nodes in the array), the hover distance of active stylus 20 may be determined. When the change in mutual capacitance for the array of capacitive nodes on touch sensor 10 is relatively small, then active stylus 20 may be calculated to be farther in the z-direction (have a larger hover distance) to device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. The first threshold corresponds to the hover mode, wherein the capacitance is smaller when the stylus farther away from the touch screen); 
receive first data from the input pen in the hover operational mode (see Figs. 5A-5B,  para. [0020], para. [0036]-[0037] and para. [0042]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the proximity input. Touch-sensor controller 12 may then communicate information about the proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the proximity input by initiating a function of the device (or an application running on the device).In particular embodiments, active stylus 20 may be used in a hover configuration or mode. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). One potential benefit of using a stylus in a hover mode is that a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is not left on device 52; this may allow for increased security in the use of device 52. As an example, a gesture used while hovering may be used to unlock device 52 without leaving any physical imprint (e.g., a pattern of fingerprints on device 52) that may be detected); 
detect a touch operational mode of the input pen when the capacitive coupling is at or above the second threshold (see para. [0038]-[0041].The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. One or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. Wherein the second threshold corresponds to touch mode, wherein the capacitance is larger when the stylus is closer to the touch screen); and 
receive second data from the input pen in the touch operational mode (see para. [0020],  para. [0035] and para. [0040]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch input. Touch-sensor controller 12 may then communicate information about the touch to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch input by initiating a function of the device (or an application running on the device). Interaction between active stylus 20 and device 52 may be capacitive or inductive. As an example and not by way of limitation, when active stylus 20 is brought in contact with touch-sensitive area 54 of device 52, signals generated by active stylus 20 may influence capacitive nodes of touch-sensitive area of device 52 or vice versa. By analyzing the number of capacitive nodes in the array on touch sensor 10 that experienced a measured change in mutual capacitance, as well as the degree of change of mutual capacitance, it may be possible to determine if a stylus (whether active or passive) or finger is in proximity to device 52, and if so, whether it is hovering or touching device 52).

Regarding Claim 9, Yilmaz teaches the electronic device of claim 6. 
Yilmaz further teaches wherein the controller is to switch between the hover operational mode and the touch operational mode of the input pen based on the capacitive coupling detected between the input pen and the touch screen display (see para. [0020] and para. [0035]-[0042]. A change in capacitance at a capacitive node of touch sensor 10 may indicate a touch or proximity input at the position of the capacitive node. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch or proximity input. Touch-sensor controller 12 may then communicate information about the touch or proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch or proximity input by initiating a function of the device (or an application running on the device). Active stylus 20 may be used in a hover configuration or mode. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). One potential benefit of using a stylus in a hover mode is that a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is not left on device 52; this may allow for increased security in the use of device 52. As an example, a gesture used while hovering may be used to unlock device 52 without leaving any physical imprint (e.g., a pattern of fingerprints on device 52) that may be detected)

Regarding Claim 10, Yilmaz teaches the electronic device of claim 6.
 Yilmaz further teaches wherein the second threshold is set such that the input pen touches the touch screen display when the capacitive coupling is at the second threshold (see para. [0038]-[0041]. The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. One or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. Pre-determined thresholds (e.g., set during a tuning or testing period) may be used to determine whether a stylus or finger is present, whether it is hovering above device 52, or whether it is touching device 52. Wherein the second threshold corresponds to touch mode, wherein the capacitance is larger when the stylus is closer to the touch screen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 20130106777 A1) in view of Winebrand et al. (US 20170255282 A1, hereinafter Winebrand).

Regarding Claim 2, Yilmaz teaches the electronic device of claim 1.
Yilmaz further teaches wherein the controller (see Fig. 1, controller 12) is to: 
report the hover operational mode of the input pen to the electronic device in response to detection of the hover operational mode (see para. [0020], para. [0036]-[0037] an para. [0042]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the proximity input. Touch-sensor controller 12 may then communicate information about the proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the proximity input by initiating a function of the device (or an application running on the device).In particular embodiments, active stylus 20 may be used in a hover configuration or mode. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). One potential benefit of using a stylus in a hover mode is that a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is not left on device 52; this may allow for increased security in the use of device 52. As an example, a gesture used while hovering may be used to unlock device 52 without leaving any physical imprint (e.g., a pattern of fingerprints on device 52) that may be detected); and 
report the touch operational mode of the input pen to the electronic device (see para. [0020],  para. [0035] and para. [0040]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch input. Touch-sensor controller 12 may then communicate information about the touch to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch input by initiating a function of the device (or an application running on the device). Interaction between active stylus 20 and device 52 may be capacitive or inductive. As an example and not by way of limitation, when active stylus 20 is brought in contact with touch-sensitive area 54 of device 52, signals generated by active stylus 20 may influence capacitive nodes of touch-sensitive area of device 52 or vice versa. By analyzing the number of capacitive nodes in the array on touch sensor 10 that experienced a measured change in mutual capacitance, as well as the degree of change of mutual capacitance, it may be possible to determine if a stylus (whether active or passive) or finger is in proximity to device 52, and if so, whether it is hovering or touching device 52).
Yilmaz does not explicitly teach display ink on the touch screen display in response to detection of the touch operational mode.
However, Winebrand teaches report the touch operational mode of the input pen to the electronic device and display ink on the touch screen display in response to detection of the touch operational mode (see Figs. 5-6 and para. [0019] and para. [0037]-[0038]. The digitizer system reports a detected touch mode to a host computer based on which inking is displayed. The digitizer system may detect the touch based on mutual capacitive detection and report a touch mode for inking).
Yilmaz and Winebrand are related to touch sensitive devices, stylus and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the user interface disclosed by Yilmaz with Winebrand teachings of display inking in touch mode, since it would have provided additional functionality to the device, improving user experience and allowing the user to operate the electronic device and stylus for drawing.

Regarding Claim 8, Yilmaz teaches the electronic device of claim 6.
Yilmaz teaches report the touch operational mode of the input pen to the electronic device (see para. [0020],  para. [0035] and para. [0040]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch input. Touch-sensor controller 12 may then communicate information about the touch to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch input by initiating a function of the device (or an application running on the device).
Yilmaz does not exactly teach wherein the second data is to include information to trigger inking on the touch screen display based on a report of the touch operational mode.
However, Winebrand teaches the second data is to include information to trigger inking on the touch screen display based on a report of the touch operational mode. (see Figs. 5-6 and para. [0019] and para. [0037]-[0038]. The digitizer system reports a detected touch mode to a host computer based on which inking is displayed. The digitizer system may detect the touch based on mutual capacitive detection and report a touch mode for inking).
Yilmaz and Winebrand are related to touch sensitive devices, stylus and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the user interface disclosed by Yilmaz with Winebrand teachings of display inking in touch mode, since it would have provided additional functionality to the device, improving user experience and allowing the user to operate the electronic device and stylus for drawing.

Claims 3-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 20130106777 A1) in view of Park et al. (US 20100020043 A1, hereinafter Park).

Regarding Claim 3, Yilmaz teaches the electronic device of claim 1.
Yilmaz does not explicitly teach wherein the controller is to: receive, from the input pen, information indicating a first location of the input pen in a first manner upon detecting the hover operational mode; and receive, from the input pen, information indicating a second location of the input pen in a second manner differing from the first manner upon detecting the touch operational mode.
However, Park teaches the controller (see Fig. 1 controller 120) is to: receive, from the input pen (see para. [0029]. Object having conductivity, such as the finger of the user or a stylus), information indicating a first location of the input pen in a first manner upon detecting the hover operational mode (see para. [0033]-[0034], para. [0042]-[0048]. For example, the controller 120 determines whether access by an object of a user for selecting a given area on the touch screen 110 is sensed. If the object approaches the touch screen 110, the controller 120 senses the capacitance which changes according to the access by the object through the touch screen 110. The controller 120 then confirms the changed capacitance and the area in which the change of the capacitance is sensed in the touch screen 110 in step 320. The controller 120 compares the confirmed capacitance with a first critical value stored in the storage unit 130, and determines whether the confirmed capacitance is equal to or greater than the first critical value in step 325. If the confirmed capacity is equal to or greater than the set first critical value, the controller 120, as illustrated in FIG. 4, displays the cursor in the area in which the capacitance is sensed in step 330. The controller 120 confirms the changed capacitance, and determines whether the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value. If the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value, the controller 120 may display a block type cursor in the area in which the change of the capacitance is sensed. In other words, as illustrated in FIG. 4, in the touch screen 110, the block type cursor may be displayed in the area to which the finger of the user is approaching); and 
receive, from the input pen (see para. [0029]. Object having conductivity, such as the finger of the user or a stylus), information indicating a second location of the input pen in a second manner differing from the first manner upon detecting the touch operational mode (see para. [0035], para. [0049]-[0054]. The controller 120 then confirms whether the contact by the object is sensed in the second sensing window and confirms the capacitance changed according to the contact by the confirmed object. In this case, the controller 120 may display a message, such as `contact finger or stylus to touch screen 110` on the display unit 115 with the pop up message or the overlay type message. Based on the message displayed, the user may recognize that the object has to have contact with the second sensing window displayed on the touch screen 110. If the sensed capacitance is increased, the controller 120 may display the cursor and content displayed in the area in which the change of the capacitance is sensed to be greater than the originally displayed size according to the increased capacitance. Accordingly, by displaying the color and size of the cursor differently according to the variation of the capacitance, the user may recognize the distance from which the object, such as, the finger of the user or the stylus, approaches the touch screen 110. If the object, such as the finger of the user or the stylus, has contact with the touch screen 110 to select the area in which the cursor is displayed, the controller 120 confirms the capacitance changed from the contact by the object through the touch screen 110. If the capacitance is confirmed to be equal to or greater than the second critical value, the object, such as the finger of the user or the stylus, has contact with a select area of the touch screen 110. Accordingly, if the capacitance is equal to or greater than the second critical value, the controller 120 confirms the function mapped in the area in which the change of the capacitance is sensed).
Yilmaz and Park are related to touch sensitive devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by Yilmaz with Park’s teachings, since it would have further enhanced the interface by aiding the user in recognizing the distance from the stylus and the touch screen (Park para. [0050]).

Regarding Claim 4, Yilmaz and Park teach the electronic device of claim 3. 
Park further teaches wherein the first manner comprises presenting a cursor on the touch screen display at the first location approximating that of hovering input pen relative to the touch screen display (see para. [0029] para. [0033]-[0034], para. [0042]-[0048]. The controller 120 confirms the changed capacitance, and determines whether the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value. If the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value, the controller 120 may display a block type cursor in the area in which the change of the capacitance is sensed. In other words, as illustrated in FIG. 4, in the touch screen 110, the block type cursor may be displayed in the area to which the finger/stylus of the user is approaching) 
see para. [0029], para. [0035], para. [0049]-[0054]. The controller 120 then confirms whether the contact by the object is sensed in the second sensing window and confirms the capacitance changed according to the contact by the confirmed object. In this case, the controller 120 may display a message, such as `contact finger or stylus to touch screen 110` on the display unit 115 with the pop up message or the overlay type message. Based on the message displayed, the user may recognize that the object/stylus has to have contact with the second sensing window displayed on the touch screen 110).
Yilmaz and Park are related to touch sensitive devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by Yilmaz with Park’s teachings, since it would have further enhanced the interface by aiding the user in recognizing the distance from the stylus and the touch screen (Park para. [0050]).

Regarding Claim 11, Yilmaz teaches a non-transitory computer-readable storage medium encoded with instructions (see para. [0021].Touch-sensor controller 12 may include a processor unit, a drive unit, a sense unit, and a storage unit. The storage unit may store programming for execution by the processor unit, including programming for controlling the drive unit to supply drive signals to the drive electrodes, programming for processing measurement signals from the sense unit, and other suitable programming, where appropriate) that, when executed by a computing device (see Fig. 1, Fig. 4, device 52 and para. [0033]), cause the computing device to: 
see Fig. 4, para. [0016]-[0017], para. [0033] and para. [0035]. When an object touches or comes within proximity of the capacitive node, a change in capacitance may occur at the capacitive node and touch-sensor controller 12 may measure the change in capacitance. By measuring changes in capacitance throughout the array, touch-sensor controller 12 may determine the position of the touch or proximity within the touch-sensitive area(s) of touch sensor 10. When active stylus 20 is brought in contact with or in the proximity of touch-sensitive area 54 of device 52, signals generated by active stylus 20 may influence capacitive nodes of touch-sensitive area of device 52 or vice versa) via a touch sensor disposed in the touch screen display (see Fig. 1, touch sensor 10, para. [0011], and para. [0033]. Device 52 may have a display (not shown) and a touch sensor with a touch-sensitive area 54); 
detect a hover operational mode of the input pen when the capacitive coupling is at or greater than a first threshold (see Fig. 5A, para. [0037]-[0041] and In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). The hover distance may be determined using touch sensor 10. The change in mutual capacitance of each capacitive node in the array on touch sensor 10 may be measured to determine stylus location, as the mutual capacitance measured at each capacitive node will vary with stylus position in the x-, y-, and z- (hover) directions with respect to device 52. By examining the pattern of changes in measured mutual capacitance values for the capacitive nodes in the array on touch sensor 10 (either for the array as a whole or, in certain embodiments, within subgroups of capacitive nodes in the array), the hover distance of active stylus 20 may be determined. When the change in mutual capacitance for the array of capacitive nodes on touch sensor 10 is relatively small (an amount which may vary between different products), then active stylus 20 may be calculated to be farther in the z-direction (have a larger hover distance) to device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. The first threshold corresponds to the hover mode, wherein the capacitance is smaller when the stylus farther away from the touch screen); 
detect a touch operational mode of the input pen when the capacitive coupling is at or greater than a second threshold (see para. [0038]-[0041].The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. One or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Controller 12 may then analyze the measured changes in mutual capacitance that occur during this testing or tuning period to set thresholds that may assist in determining whether a stylus or finger is in proximity to device 52, and if so, whether it is hovering above or in contact with device 52. Wherein the second threshold corresponds to touch mode, wherein the capacitance is larger when the stylus is closer to the touch screen), wherein the second threshold is greater than the first threshold (see para. [0038]-[0041].The measured change in mutual capacitance experienced by each capacitive node in the array on touch sensor 10 will be larger the closer that active stylus 20 is to the capacitive node in any (x-,y-, or z-) direction. One or more pre-determined thresholds for measured changes in mutual capacitance may be set in controller 12, and these pre-determined thresholds may be associated with distances (e.g., hover distances) from device 52. These pre-determined thresholds may be set during a tuning or testing period where a user is asked to bring a stylus (whether active or passive) or a finger in a hover above device 52 and then in contact with device 52. Wherein the second threshold corresponds to touch mode, wherein the capacitance is larger when the stylus is closer to the touch screen. Therefore the threshold for touch is greater than the threshold for hover); 
report the touch operational mode of the input pen in response to the detection of the touch operational mode (see para. [0020],  para. [0035] and para. [0040]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch input. Touch-sensor controller 12 may then communicate information about the touch to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch input by initiating a function of the device (or an application running on the device)). 
Yilmaz does not explicitly teach modify a user interface of the touch screen display based on the report of the touch operational mode.
However, Park teaches modify a user interface of the touch screen display based on the report of the touch operational mode (see para. [0029], para. [0035], para. [0049]-[0054]. The controller 120 then confirms whether the contact by the object is sensed in the second sensing window and confirms the capacitance changed according to the contact by the confirmed object. In this case, the controller 120 may display a message, such as `contact finger or stylus to touch screen 110` on the display unit 115 with the pop up message or the overlay type message. Based on the message displayed, the user may recognize that the object/stylus has to have contact with the second sensing window displayed on the touch screen 110).
Yilmaz and Park are related to touch sensitive devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by Yilmaz with Park’s teachings, since it would have further enhanced the interface by aiding the user in recognizing the distance from the stylus and the touch screen (Park para. [0050]).

Regarding Claim 12, Yilmaz and Park teach the non-transitory computer-readable storage medium of claim 11.
Park further teaches further comprising instructions to: receive, from the input pen, information indicating a first location of the input pen in a first manner upon detecting the hover operational mode, wherein the first manner comprises presenting a cursor on the touch screen display at the first location approximating that of hovering input pen relative to the touch screen display (see para. [0029] para. [0033]-[0034], para. [0042]-[0048]. The controller 120 confirms the changed capacitance, and determines whether the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value. If the confirmed capacitance is equal to or greater than the first critical value, and is less than the second critical value, the controller 120 may display a block type cursor in the area in which the change of the capacitance is sensed. In other words, as illustrated in FIG. 4, in the touch screen 110, the block type cursor may be displayed in the area to which the finger/stylus of the user is approaching).


Regarding Claim 13, Yilmaz and Park teach the non-transitory computer-readable storage medium of claim 12.
Park further teaches comprising instructions to: receive, from the input pen, information indicating a second location of the input pen in a second manner differing from the first manner upon detecting the touch operational mode, wherein the second manner comprises presenting a point or other indicia on the touch screen display at the second location indicative of a contact of the input pen on a surface of the touch screen display (see para. [0035], para. [0049]-[0054]. The controller 120 then confirms whether the contact by the object is sensed in the second sensing window and confirms the capacitance changed according to the contact by the confirmed object. In this case, the controller 120 may display a message, such as `contact finger or stylus to touch screen 110` on the display unit 115 with the pop up message or the overlay type message. Based on the message displayed, the user may recognize that the object has to have contact with the second sensing window displayed on the touch screen 110. If the sensed capacitance is increased, the controller 120 may display the cursor and content displayed in the area in which the change of the capacitance is sensed to be greater than the originally displayed size according to the increased capacitance. Then, if the sensed capacitance is decreased, the controller 120 may display the cursor and content displayed in the area in which the change of the capacitance is sensed with the originally displayed size according to the decreased capacitance. Accordingly, by displaying the color and size of the cursor differently according to the variation of the capacitance, the user may recognize the distance from which the object, such as, the finger of the user or the stylus, approaches the touch screen 110. If the object, such as the finger of the user or the stylus, has contact with the touch screen 110 to select the area in which the cursor is displayed, the controller 120 confirms the capacitance changed from the contact by the object through the touch screen 110. If the capacitance is confirmed to be equal to or greater than the second critical value, the object, such as the finger of the user or the stylus, has contact with a select area of the touch screen 110. Accordingly, if the capacitance is equal to or greater than the second critical value, the controller 120 confirms the function mapped in the area in which the change of the capacitance is sensed).
Yilmaz and Park are related to touch sensitive devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by Yilmaz with Park’s teachings, since it would have further enhanced the interface by aiding the user in recognizing the distance from the stylus and the touch screen (Park para. [0050]).

Regarding Claim 14, Yilmaz and Park teach the non-transitory computer-readable storage medium of claim 12.
Yilmaz further teaches instructions to: report the hover operational mode of the input pen in response to the detection of the hover operational mode (see para. [0020], para. [0036]-[0037] an para. [0042]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the proximity input. Touch-sensor controller 12 may then communicate information about the proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the proximity input by initiating a function of the device (or an application running on the device).In particular embodiments, active stylus 20 may be used in a hover configuration or mode. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). One potential benefit of using a stylus in a hover mode is that a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is not left on device 52; this may allow for increased security in the use of device 52. As an example, a gesture used while hovering may be used to unlock device 52 without leaving any physical imprint (e.g., a pattern of fingerprints on device 52) that may be detected); and 
perform a function on the touch screen display in response to a first control signal received from the input pen during the hover operational mode while the input pen is not in contact with the touch screen display (see Figs. 5A-5B para. [0020], para. [0036]-[0037] an para. [0042]. Touch-sensor controller 12 may then communicate information about the proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the proximity input by initiating a function of the device (or an application running on the device).In particular embodiments, active stylus 20 may be used in a hover configuration or mode. In hover mode, active stylus 20 is in proximity to but is not touching device 52 (e.g. touch sensor 10 of device 52). One potential benefit of using a stylus in a hover mode is that a physical imprint (e.g., a fingerprint, grease print, or vibration from touch) is not left on device 52; this may allow for increased security in the use of device 52. As an example, a gesture used while hovering may be used to unlock device 52 without leaving any physical imprint (e.g., a pattern of fingerprints on device 52) that may be detected).

Regarding Claim 15, Yilmaz and Park teach the non-transitory computer-readable storage medium of claim 11.
Yilmaz further teaches further comprising instructions to: “initiate a function on the device” in response to a second control signal received from the input pen during the touch operational mode while the input pen is in contact with the touch screen display (see para. [0020],  para. [0035] and para. [0040]. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch input. Touch-sensor controller 12 may then communicate information about the touch to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch input by initiating a function of the device (or an application running on the device)).
Yilmaz do not explicitly teach the function corresponds to manipulate data on the touch screen display.
However, Park teaches the  function corresponds to manipulate data on the touch screen display (see para. [0035], para. [0049]-[0054]. The controller 120 then confirms whether the contact by the object is sensed in the second sensing window and confirms the capacitance changed according to the contact by the confirmed object. In this case, the controller 120 may display a message, such as `contact finger or stylus to touch screen 110` on the display unit 115 with the pop up message or the overlay type message. Based on the message displayed, the user may recognize that the object has to have contact with the second sensing window displayed on the touch screen 110).
Yilmaz and Park are related to touch sensitive devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the interface disclosed by Yilmaz with Park’s teachings, since it would have further enhanced the interface by aiding the user in recognizing the distance from the stylus and the touch screen (Park para. [0050]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 20130106777 A1) in view of Hara (US 20180120963 A1).

Regarding Claim 7, Yilmaz teaches the electronic device of claim 6.
Yilmaz does not explicitly teach wherein the controller is to: receive, in the hover operational mode, the first data at a first bit rate; receive, in the touch operational mode, the second data different from the first data at a second bit rate greater than the first bit rate.
However, Hara teaches the controller is to: receive, in the hover operational mode, the first data at a first bit rate; receive, in the touch operational mode, the second data different from the first data at a second bit rate greater than the first bit rate (see para. [0012], para. [0108]-[0109], para. [0156]. The process performed by the controller 90 to control the transmitter 75 includes determining the kind of a signal (either one of signals (A) through (F) depicted in FIG. 10 to be described later) to be sent to the sensor controller 31 on the basis of a received command signal. For controlling the transmitter 75 to send a data signal, the controller 90 determines whether the stylus 2 is in contact state or in hover state, and performs a process of controlling a bit rate depending on the result of the determination. Specifically, if the result of the determination indicates a contact state, then the controller 90 controls the transmitter 75 to send at least part of the data to be sent at a first bit rate, and if the result of the determination indicates a hover state, then the controller 90 controls the transmitter 75 to send at least part of the data to be sent at a second bit rate that is lower (smaller) than the first bit rate. Therefore, the first bit rate (contact state) is larger than the second bit rate (hover state)).
Yilmaz and Hara are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Yilmaz with Hara’s teachings, since it would have lowered the possibility of a failure to receive downlink signals when the stylus is in hover state (Hara para. [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/            Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                           03/28/2022